department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number info release date uil conex-130784-02 cc ita dear this letter is in response to your inquiry dated date on behalf of your constituent mr commissioner t c m determination that mr and mrs takes offense to certain requests for findings_of_fact in the brief filed with the united_states tax_court by the irs counsel were liable for additional tax for a tax case which upheld the internal_revenue_service wants a review of apparently mr mr v have exercised their rights as taxpayers by contesting a tax_deficiency the which the court upheld the collection process is under way and the safeguards authorized by law have been extended to the issues the court has already decided below is a detailed explanation of the events surrounding their case they may not relitigate or raise filed formal complaints with a state_agency and the equal employment underlying facts after his employer proposed to terminate him for disciplinary reasons mr opportunity commission he alleged discrimination based on age and disability and sought damages for financial loss and pain and suffering prior to the hearing before an arbitrator the parties agreed to settle mr agreed to withdraw his complaints and to retire as consideration his employer made certain payments to mr including dollar_figure dispute arose between mr taxable the arbitrator issued an opinion agreeing with the employer that the settlement agreement did not support mr position that the parties intended the settlement proceeds to be tax free comprising one and one-half times his annual salary subsequently a and his employer over whether this amount was mr from the state retirement_system the system satisfied the loan by deducting the amount the outstanding balance of a loan received also failed to repay dollar_figure due from mr settlement proceeds or the outstanding balance of the loan in their gross_income for did not include either the retirement account the after the irs determined that both amounts were taxable the the tax_court filed a petition with attempted to exclude the settlement proceeds from gross_income the trial the as damages received on account of personal injuries under sec_104 of the internal_revenue_code in support of the irs’ determination that the employer intended the settlement payment to be wages irs counsel referred to the letter sent to mr advising him of the basis for the first notice of discipline against him and to the circumstances leading to that notice these requests were adequately supported by references to documentary and testimonial evidence mr authenticity of the documents admitted into evidence further mr courtroom when the witnesses testified about complaints filed with his employer at that time he had the opportunity to discredit the testimony of those witnesses but he did not do so after reviewing the pleadings trial transcript and brief filed by the irs in the never challenged the was in the case we believe any objective observer would find our counsel’s conduct beyond reproach the opinion after trial the court rendered its opinion by applying well-established legal principles to the facts and circumstances surrounding the receipt of the settlement proceeds and the failure to repay the loan the court sustained the irs’s determination on both issues when the taxability of settlement proceeds is at issue the resolution focuses largely on the intent of the payor in paying rather than on the recipient’s belief as to the purpose of the payment the court found the evidence of record did not support a conclusion that the payor intended any portion of the payment to compensate mr for personal injuries or sickness based on tort or tort-type rights in support of its determination the court cited the following language from the arbitrator’s opinion the consent award was the complete agreement of the parties the claim that the payments were to be tax free is without merit it flies in the face of the clear language of the stipulated settlement that led to the issuance of the consent award the court entered its decision the post-trial proceedings on neither filed a timely appeal from the decision nor a bond to stay assessment of the deficiency as permitted by sec_7483 and sec_7485 the court decision has become final under sec_7481 after the initiated collection proceedings the irs advised the their right to request a collection_due_process_hearing with irs appeals the exercised that right did not pay the assessed tax and statutory interest the irs of its intent to levy and of explanation of rights under sec_6330 and sec_6331 a taxpayer is entitled to notice before levy and notice of the right to a fair hearing before an impartial officer of the irs office of appeals if the taxpayer requests a hearing he or she may raise in that hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives which may include posting a bond substituting other assets initiating an installment_agreement proposing an offer-in-compromise the appeals officer will consider these issues and the need to have an efficient collection_of_taxes that is no more intrusive for the taxpayer than necessary if the irs appeals rules in favor of the irs the taxpayer can request a judicial review in the united_states tax_court however a taxpayer who has had an opportunity to dispute a tax_liability determined by the irs may not raise any issue relating to the existence or amount of that liability because the appeals nor relitigate their tax_liability that was decided in the earlier opinion see behling v commissioner t c no date 114_tc_604 have already exercised their judicial rights they may neither raise before i hope this information is helpful please call mr keith a aqui identification_number at if you have any questions i have enclosed a copy of the opinion in v commissioner sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosure
